Title: Enclosure: Thomas Jefferson’s Extract from Theodor de Bry’s Preface to Americae Pars Quinta, with a Drawing Depicting Christopher Columbus, [ca. 28 August 1814]
From: Jefferson, Thomas
To: 


            PRÆFATIO
            
            In superiore libro historiae Americanae (benevole lector) in qua res novi orbis nuper inventi mirandae atq; insignes non tantum scripto recitantur sed et iconibus exprimuntur et repraesentantur, dictum est eas terras Christophori Columbi Genuensis industria mirabiliter ac praeter spem eorum omnium quos ea de re compellarat, repertas fuisse. Quoniam autem ille Columbus vir erat cordatus magnique ingenii et animi, Rex et
			 Regina Castiliae antequam ab illis discederet, ejus effigiem ab eximio aliquo pictore ad vivum exprimi jusserunt, ut si ab illa expeditione non rediret aliquod ejus monumentum apud se haberent. hujus autem
				effigiei exemplar nuper post absolutum quartum librum superiorem, à quodam amico meo qui illud ab ipso pictore acceperat magno cum gaudio nactus sum, cujus te quoque participem facere volui,
				atque in
				hunc finem eam effigiem à filio meo exigua forma quam fieri potuit perfectissimé in aes incidi curavi, quam et tibi hoc libro offero atque exhibeo. et revera digna est viri virtus
			 cujus imago
				bonorum
				oculis obversetur. fuit enim ille vir probus, comis, magnanimus, ac moribus honestis, pacis justitiaeque amantissimus. quòd si Hispani ejus aemuli consilium ipsius  secuti fuissent, tot tantaque mala in novo illo orbe non accidissent, neque ipsi tanta rabie non solùm in sua mancipia et in miseros Indos sed et in semetipsos mutuis caedibus saeviissent.  Etc [the residue of the preface has no relation to the print.]
           
            Editors’ Translation
            
              PREFACE
              In the previous book of American history (kind reader) in which the wondrous, extraordinary facts of the recently discovered New World are not only recounted in writing but also reproduced and depicted with images, it was said that those lands had been found through the industry of Christopher Columbus of Genoa, amazingly and against the expectations of all those to whom he had appealed concerning that project. Since, however, Columbus was a prudent man and endowed with a great intellect
			 and spirit, the king and
			 queen of Castile ordered a lifelike portrait of him to be executed by an outstanding painter before he took his leave of them, so that, if he did not return from that expedition, they would have some
			 memorial of him at their court. Shortly after completing the fourth book, moreover, I very happily obtained a copy of this portrait from a certain friend of mine who had received it from the
			 painter
			 himself, a copy which I wanted to share with you as well. To that end, I had this portrait etched in bronze in miniature by my son as perfectly as possible, and in this book I offer and display
			 it
			 also to you. Worthy indeed is the virtue of a man whose image is shown to the eyes of the good. For he was an upright man, kind, magnanimous, with a respectable character, and very devoted to
			 peace
			 and justice. If the Spaniards emulating him had followed his advice, so many and such great evils would not have happened in that New World, nor would they have brutalized with such great fury
			 not
			 only their own slaves and the wretched Indians, but also themselves by mutual slaughter. Etc [the residue of the preface has no relation to the print.]
            
          